Title: Tench Coxe’s Second Draft, [September 1790]
From: Coxe, Tench
To: 


Treasury Department the  1790
The Secretary of the Treasury, in obedience to the order of the house of Representatives of the fifteenth day of January last, has applied his attention, at as early a period as his other duties would permit, to the subject of manufactures, and particularly to the means of promoting such as will tend to render the United States independent on foreign Nations for military and other essential supplies.
The expediency of encouraging manufactures in the United States, tho recently deemed very questionable, appears at this time to be generally admitted. The advantages of the Landholder in furnishing raw materials, subsistence, fuel and other supplies to the workmen—the support which the fisheries derive from them by their consumption of articles drawn from the ocean—the assistance given to external commerce by promoting the importation of raw articles and furnishing manufactured commodities for exportation—their favorable effects on population by inducing the emigration of foreign artists and laborers—the introduction of money by offering a new & promising field to capitalists of other nations—the promotion of individual industry & œconomy which naturally result from manufactures and particularly when engrafted upon an extensive agriculture—their encreasing and rendering more certain the means of defence and other articles of prime necessity and lastly the Reduction of the prices of convenient & essential supplies for public & private use, which has already taken place on the appearance of competition from the American manufacturer are among the considerations, which have produced more favorable opinions concerning this Object.
In addition to these advantages manifestly resulting to the U.S. from the small share of attention which manufactures have hitherto obtained several circumstances present themselves, strongly encouraging the sedulous & steady promotion of them.
It is a position in commerce of indisputable “truth” that the greatest resort will ever be to those marts wherein the supplies while equally valuable are most various. Each difference of kind holds out their proper inducements to those who need or desire it. Thus the trade of the grain states is animated by the conversion of a part of the various species of that commodity into meal and bread, and the portions of Hemp, flax, iron, leather, wool & cotton which are manufactured into sail cloth & cordage, anchors, implements of husbandry, & fabrics for apparel occasion more foreign orders to the mercantile citizens than the raw materials would have drawn. Consumers abroad, who would never resort to a market of unmanufactured commodities, being unable to work them up, will be inivited to the same port when it shall present them with the fabrics for which they have occasion. The operation of these facts is equally certain and beneficial, whether an original export or remittrances for prior importations be the End in View.
Should the United States decline or omit to encourage manufactures their local situation will subject them to some peculiar disadvantages. Their commodities, which are generally very bulky, will sustain in the freight & other charges of exportation to their distant foreign consumers a proportionate deduction &, as the equality & moderation of individual property & the great portion of unimproved lands occasion an unusual demand for coarse manufactures a corresponding weight of expence will be imposed on all their supplies. In Seasons of profound peace these circumstances occasion an immense annual deduction from the gross value of their productions, but in the time of a war that shall involve their principal carriers the charges of expor[ta]tion on some of the most bulky raw materials, perhaps the most profitable, must become a grievous burden to the farmer, if the introduction of factories should not be previously effected.
It is unnecessary to suggest to the house the sound policy of pursuing such measures as will retain at home the a[c]tive capital, which will certainly flow with due œconomy, out of the affairs of industrious & sensible people. That Manufacturing in a considerable degree, is necessary to this purpose appears highly probable since we know not of any great manufacturing nation, however inconsiderable its agriculture may be, that does not abound with money, nor is there any instance of a country, which does not manufacture that can retain its Specie, however blest its soil or abundant its sources of the precious metals. The reason is obvious. The importations of manufactured supplies, incessantly drains the merely agricultural people of their wealth. Hence it is that the West India Islands, the soils of which are the most fertile, and the Nation that supplies Europe with Coin, exchange to a loss with every country in the world. In further illustration of this point it may be observed that undisputed Statements in a principal manufacturing Country of Europe render it more than probable that their exports including their various fabrics never exceeded one third of the gross value of their Manufactures. Had they entirely neglected this domestic branch of trade, and had they as freely consumed foreign articles similar to those they make for themselves, it is evident that national & individual poverty must have been the consequences. That the U. S. have heretofore felt the inconvenience of that situation in a very great degree is a matter of notoriety. To prevent the increase, and gradually to diminish the evil was the Object of the house, it is humbly presumed, in the resolution which calls for this report.
Altho agricultural employments are generally speaking the most proper for the great body of the inhabitants of these States, yet when the variety of human talent is duly remembred, and it is considered that minds of the strongest & most active powers for their proper objects, may fall below mediocrity, or labor without effect, if confined to incongenial pursuits, it will appear unwise so to arrange our political œconomy as to impel to agriculture the whole body of the people. It is interesting to the prosperity and advancement of the U. S. that those who have been peculiarly qualified by nature for the useful arts, should find the encouragement necessary to call forth their various talents. All employments, that are comprehended in the general plan of a well formed community, were doubtless intended to be pursued, & that nation, whose citizens have attained to facility and eminence in the greatest variety, will be found at once the most independent and the most respectable.
If a doubt should remain of the expediency of encouraging manufactures in the United States an appeal to the substantial Evidence of facts may be safely made. The house may be respectfully reminded that those parts of the Union in which Manufactures have most strikingly encreased have recovered in the greatest degree from the injuries of the late war, and that those States, which have given the most liberal encouragement to this branch of trade, are now among the most flourishing. Nor is this less manifest in the states that possess extensive bodies of vacant Land, than in those that are most numerously populated.
It may be useful in a survey of this subject to advert to the capacity of the U. S. in the business of Manufactures, especially as it was the opinion of a former period, not very remote, that they were incapable of any thing considerable in this branch of trade. To a body, as accurately informed as the honorable house, it is unnecessary to adduce proofs that a very considerable number of manufacturers in a great variety of branches have already established themselves in the United States, not a small part of whom carry on branches depending entirely on manual labor. It may be reasonably argued that what has succeeded in so many instances, notwithstanding the disadvantages supposed to exist, may succeed in many more. The cheapness of provisions which is likely to encrease, the trivial taxes & internal duties (compared with those of other countries) which a workman pays, the exemption from tythes & from corporation restraints, the growing cheapness of raw materials, together with the heavy charges of importing rival Articles have produced this success, and promise the same advantage to all prudent & œconomical attempts to establish even handicraft manufactures of articles in general Use. But when it is remembered that the great objection to American manufactures (the price of labor) is in the most valuable branches obviated by the agency of fire, or by that of water, or by that of labor saving machines moved by fire, water, or hand a doubt of success cannot be entertained.
But the rate of labor it is believed will not be found on consideration so weighty an objection as it is by some supposed to be. Many branches are conducted wholely or in a great degree in the U. S. & all other countries by the thrifty industry of private families in hours that would otherwise be unemployed. The wages in others, do not exceed, in some parts of the Union, the rates which successful manufacturers in Europe pay in the same branches. Women are known to perform the work, in the making of some kinds of fabrics, which in other parts of the World is executed by men. This useful habit may be extended, & the labor of Children. It is moreover a reasonable expectation, that European workmen will be induced, by the supposed high rates of labor, whenever they really exist, to transplant themselves from that consideration to the United States.
After these preliminary observations which have been rendered as brief as the nature of the subject would admit the immediate object of the resolution of the honorable house remains to be considered.

Capitals, it is urged, are wanting in the U. S. for manufacturing establishments. This seems to be no more than an unduly confined assertion of an obvious & comfortable truth—that the opening affairs of this rising country afford profitable objects for more capital than it has yet acquired. It is true as well with regard to foreign commerce as manufactures else why do the American Merchants import so largely upon credit. That it is also true with regard to agriculture our millions of uncultivated acres fully prove. The past success of many branches of manufacture shew that our own industry & funds, if wisely directed, may be advantageously applied to them. But when the European manufacturer & capitalist shall be accurately informed of the situation of this country—of the cheapness of provisions & raw materials, of the duties on the importation of his European fabrics & the exemption of our own—of the cheapness of mill seats & buildings—when he shall advert to the expences of freight & insurance with which his commodities are loaded and the facility of establishing the great labor-saving works by water & fire, he must be convinced that no profit can accrue in Europe adequate to what must follow a well conducted establishment with a suitable capital in the many parts of the United States.
Among the means devised by the European nations to encourage manufactures protecting duties have been very generally adopted. It cannot be unobserved by those, who are engaged in these pursuits nor will it escape the notice of those capitalists, and workmen who may intend to transfer their property and business to the United States, that the duties already imposed by the legislature, tho principally for the purposes of Revenue, afford very considerable and certain advantages to the American manufacturer. Tho it may be very doubtful whether general addition to these duties be necessary further to encourage the manufactures of the United States, yet it is humbly conceived a few articles may be very properly aided by a moderate encrease. Among those in View is Sail Cloth which is important to defence, to domestic & foreign commerce, the fisheries, &c, as it relates to the raw materials, to agriculture likewise.
Prohibitions of rival articles, or duties equivalent, frequently present themselves in the laws of foreign nation. Tho this measure, in most instances, may be of doubtful propriety in the United States, it appears to merit consideration in regard to particular Articles. From the present flourishing condition of some manufactories of military supplies, such as Gunpowder, leaden & iron balls, iron cannon & cartridge paper it may not be deemed hazardous, in a season of profound peace, to encrease the duty so as to prevent the Importation of them. Besides warlike stores there are certain Articles manufactured from materials with which the United States abound, that do not appear unfit Subjects of excluding duties. Among the objects here contemplated are Malt liquors, spirits made from grain of every sort & from fruit (excepting that made of the grape), the oils of sea and land animals, flaxseed, the spirits of turpentine, snuff, chewing & smoking tobacco, starch and other things manufactured from such productions of the Earth & of the fisheries as are constantly exported in large quantities which are encreasing on our hands, and for which a sufficient vent is consequently difficult to procure. The wisdom of the house however will render them duly aware of the injuries that may be occasioned by an indiscriminate & too extended an application of duties equivalent to prohibitions should they be induced to impose them in favor of certain manufactures necessary for defence, or highly and universally beneficial to the landed interest.
Pecuniary Bounties upon home made articles have been tried in several European countries with great success. The linen branch in Ireland is a well known instance. But under the present circumstances of this country the Secretary cannot discover sufficient inducements to these expensive encouragements to justify a strenuous recommendation of them to the consideration of the legislature. This aid to manufactures however is less necessary at the present moment in the United States than in any European country, because their fabrics being generally wanted for hom⟨e consumption, are free from the heavy expences of importation, which rival foreign⟩ goods sustain to the amount, of fifteen, and twenty five ⅌ Cent on their Value according to their bulk. But if it should on consideration be deemed inexpedient to grant bounties in money to encourage manufacture⟨s⟩ it may nevertheless appear advisable ⟨to⟩ reward certain great and useful promoters of them by other means. The United States having a very large quantity of unappropriated lands the Secretary humbly submits to the house the propriety of setting apart the quantity of five hundred thousand acres, of a good quality and advantageously situated, for the purpose of rewarding the first introducers or establishers of new and useful manufactories, arts machines, & secrets not before possessed, known or carried on in the United States. The objects here contemplated, and the mode of applying this landed fund will be more clearly explained by the plan contained in the paper (A) which accompanies this report. A measure of this nature would evince to the manufacturers of Europe the disposition of the legislature to encourage and reward them, and would afford to persons ⟨who⟩ transfer their capitals and establishments to ⟨the United States a certain⟩ tho ⟨not⟩ an immediate compensation ⟨even in unsuccessful⟩ instances.
In addition to these rewards for the Importation of manufacturing Machinery and secrets of great value, acts may be passed, if sufficiently warranted by the extraordinary utility of the object and the difficulty of attaining ⟨it,⟩ granting to the introducers such exclusive privileges for a term of years as would have been secured by patent had they been the inventors. Public Advantage, if derived from each in an equal degree, will justify this favor to the one as well as to the other, and the successful practice of the principal manufacturing nations of Europe establishes the prudence of the measure.
As a substitute for pecuniary bounties on particular articles beneficial to the landed interest to merit that expansive and inconvenient encouragement, the revenue may be calculated to assist them by diminishing the use of rival tho in some instances different commodities. Thus the Duties on ardent spirits may be rendered a virtual bounty on beer ale or porter & the impost on foreign spirituous liquors an encouragment to those made at home. By careful attention to regulations of this Nature it is believed very effectual aid may be given to our manufactures without any hazard of public inconvenience or injurious frauds. An examination of the Articles imported for consumption in the United States, and of the capacity of our manufacturers to make succedanea for them out of our own produce, and imported raw Materials will suggest many objects to which it is supposed this Idea may be advantageously applied.
A drawback of the amount of the duty on the raw Material on the ex⟨portation of manufactured⟩ Articles is a measure recommended ⟨by policy, and rendered in some degree necessary⟩ by the practice of nations, who will hold a competition with us in foreign Markets. The duty on Molasses, if the idea here suggested should meet the approbation of the legislature, might be allowed on the exportation of American rum—that on Muscovado sugars on the exportation of refined—that on Cocoa on the exportation of Chocolate—and in such other instances as shall admit of due security against deception & fraud, the danger of which is the only Objection that occurs to this mode of encouragement.
The Admission of the tools and implements of their trade and the household furniture of manufacturers, free from import duty is a regulation, which the legislature have already been pleased to make in their favor, in common with other emigrants. The continuance of this exemption appears to be perfectly safe and politic.
The promotion of friendly intercourse & fair trade with the indian Tribes will have a favorable effect upon some valuable branches of Manufacture, the raw materials ⟨for which are derived from the western Country. Towards these ends the wisdom⟩ of the Legislature and of the ⟨Chief Magistrate⟩ have been already successfully directed, but some objects of great consequence to the Indian trade & consequently to the Manufacturer dependent on it remain to be obtained. The pursuit of them however rests upon considerations of so much more Importance than any which arise on the present topic, that it is sufficient merely to present them to the attention of the house as connected with the subject of this report.
Facility of communication, and cheapness of transportation are matters of primary importance in the business of every country; but under the existing circumstances of the United States they call for the earliest & most efficient exertions of government. The good condition of the post roads especially where they happen to connect places of landing on the rivers & bays, and those which run into the western country will conduce exceedingly to the cheapness of transporting and the facility of obtaining raw materials, fuel & provisions. But the most useful assistance perhaps, which it is in the power of the legislature to give to manufactures and which at the same time will equally benefit the landed & commercial interests, is the improvement of inland navigation. Three of the easiest and most importan⟨t⟩ operations of this kind are the improvement of communication between New York, Connecticut, Rhode Island & Boston by cutting a passage thro the peninsula of cape Cod, the Union of Delaware and Chessapeak bays by a canal from the waters of the former to those of the latter, and the junction the Chessapeak bay & Albermarle sound by uniting the Elizabeth & the . The accomplishment of these and other objects of the same nature seems likely to afford greater & more various aids to our growing manufactures than any other measure that has occured to the Secretary in the investigation, which he has been directed to make.
A fur⟨ther measure⟩ of pro⟨moting⟩ the cheap transportation of raw materials & provisions presents itself in the abolition of the duty of Tonnage imposed on coasting vessels. This appears to be a burden on the produce of lands, as substantially as if it were imposed on working waggons, and seems hardly consistent with sound policy.
The principal production of the fisheries may not improperly be considered as articles of the nature of manufactures, & the remainder are of great Utility as raw materials or cheap & wholesome food. Whalebone cutters, the makers of whips, umbrellas, stays, millenary, fishing tackel & philosophical apparatus consume whalebone, Ivory turners use the Seahorses teeth, druggists, chemists instrument makers, hatters, tanners watchmakers, sadlers, & shoemakers work up the skins & furs of various Sea animals, Shipbuilders, riggers, soap & candle makers, and leather dressers consume the oils or spermaceti, and the workmen & manufacturers are enabled to observe a more beneficial œconomy by the use of the oils in lighting their shops & houses & of the fish in their sustenance. Aiding the fisheries therefore appears to be a very safe & efficient method of promoting manufactures: but as the means of encouraging that important branch of trade have been refered by the house to the Secretary of State it is unnecessary and improper to enlarge upon it here.
The establishment of impartial and judicious inspections by which frauds upon consumers at home & exporters to foreign countries might be prevented and proper standards might be ascertained, would have a favorable effect upon the quality & character of our manufactures. The reputation of flour in some ports, and of potash in others have been established by that method. The same good name may be derived to those articles by similar means in all the ports of the U. S. from whence they are usually shipt; and inspection may be advantageously extended to other commodities. The manufactory of Gunpowder, it is conceived, is now in a train to be perfected by placing it under this wholesome regulation, & it is not to be doubted that reflexion & time will suggest other objects.
The regulation of inland bills of exchange, so as to ensure due caution in drawing them and strict punctuality in paying them, must have a favorable effect on the purchases of raw Materials & sales of manufactured Articles in a country so extensive as the United States.
⟨The⟩ ability to place funds with celerity & ease in every part of the Country for the purchase of raw materials and provisions is a matter of great importance to the manufacturer. To aff⟨ord⟩ the accomodation of a general paper circulation of the nature of Bank Notes payable with absolute certainty in specie on demand is therefore very desirable. This benefit will immediately result from a national bank, & from such arrangements of Government with that ⟨Institution⟩ as soon as it shall be erected as may give ⟨uni⟩versal circulation to their cash notes.
The want of sufficient capital being deemed one of the principal difficulties in a national view, with which the manufactures of the United states have at this time to contend a steady pursuit of such measures as will give full and unfluctuating value to the public funds appears of the utmost importance to the increase and prosperity of American Manufactures. Having enlarged upon the beneficial circulation that ever grows out of a well funded national debt in the report upon public credit, which he had the honor to make in January last, the Secretary conceives it sufficient at this time to repeat his thorough convictions of what is therein stated on that point.

The ⟨Importation of⟩ raw materials and ingredients, and of colors, drugs & other articles necessary to com⟨plete⟩ manufactures, free of duty, is an encouragement ⟨of⟩ obvious propriety, generally consider⟨ed⟩ but when it is remembered that the principal nations of Europe afford this aid to their manufactories, and that we are to meet them as competitors in our own & in foreign markets it appears to be almost indispensible. Proceeding, it is presumed, on these principles the legislature have been pleased to exempt from impost a number of articles of the nature above described thereby giving the sanction to the principle here contemplated. An extension of this exemption further than has yet taken place particularly to include cotton & hemp, the Secretary humbly conceives to be necessary to success in the business of manufactures.
The peculiar value to the U. S. of improved implements and machinery for manufacturing, and the inducements to export those we have already obtained or may hereafter procure, which the interest of our competitors obviously creat⟨es, seem to⟩ render a penalty for such exportations an eligible me⟨asure.⟩ It is manifestly proper to guard carefully against extending this f⟨urther⟩ than is absolutely necessary to preve⟨nt⟩ a deprivation of any particular ⟨im⟩plement or machine, lest in the formation of the law, the export trade of well Known articles, applicable in manufactures may be unfavorably affected.
Besides the measures for the encouragement of manufactures, which it appears eligible that the legislature should pursue there are some of considerable importance which fall more immediately within the sphere of the other branches of government, and on which for obvious reasons arising out of the nature of those measures, the Secretary refrains from enlarging.
Under the existing circumstances of this Country the foregoing Ideas, are respectfully submitted as the constituent parts of a general plan for the encouragement of national manufactures. The requisite aid to those particular branches, which are necessary for defence, or which may be deemed essential to the Government & citizens of the United States are yet to be considered.

The manufactory of Gunpowder has been rapidly advanced, & principally by individual exertion within the few last years. Tho it may be considered as established yet its importance & utility renders its extension thro the Union very desirable. Sulphur, which is a very considerable ingredient in its composition, has been made liable to the non-enumerated duty of five ⅌ Cent. No quantity of that article has yet been produced from internal sources. The addition of Sulphur to the class of free goods appears therefore to merit consideration. It may be further observed that another principal use of this commodity is in finishing the bottoms of Ships, a manufactory that cannot be deemed secondary to that of gun powder, they being at once powerful instruments of defence, and the necessary vehicles of all the productions and all the supplies of the United States.
The annual importation of a certain quantity of Salt petre, rough or refined, has been made an indispensible Obligation on one of the most successful East India companies of Europe. This, it is understood, has been required with a view to assisting the manufactures of gun Powder. The trade to China being now well established, a moderate regulation of this nature, duly proportioned to the Tonnage of each vessel, might perhaps be conveniently enacted. The United States not having factories established in other parts of the East Indies the requisition could not be reasonably extended to Vessels from any other than the port of Canton.
Leaden Ball & Shot employ but few hands & require little skill to make them & therefore may be expected to succeed. To aid the exertions of the owners of lead mines the foreign commodity has been charged with a duty of one cent per pound, which may be safely extended, it is believed, to shot, ball and all the manufactures of this Article. These are liable at present to the lowest rate of duty, tho the foreign raw material is subjected to one of the highest, which operates to encourage the importation of the foreign manufactures.
The brass foundries, that are already introduced into the U. S., tho at present confined to common wares, may be considered as furnishing the future means of manufacturing ordinance of that metal. In the new impost law iron Castings and copper wares are rated at seven and one half per cent & those of brass are included in the non enumerated class which pay the lowest duty. If this raw material be continued among the free articles, and copper (the ingredient in brass) in pigs & bars should be added to that class, there appears to be perfect safety in placing manufactured brass in the list of wares subject to the duty of seven and one half ⅌ Cent. This metal being also used in the manufactory of some kinds of small arms & instruments in the Arts & Sciences, and other useful articles the influence of the duty, which cannot be deemed high, will be extensive.
Musquets and all the class of small fire arms, swords and other military weapons of that nature, and the connected articles of Surgical instruments and cutlery might be rated it is conceived without injury at seven and one half ⅌ Cent; Iron & Steel of which they are made, being among the most abundant productions of the United States.
The several Species of wood & timber ordinarily used in cabinet work & Ship building are free of duty in foreign Countries, when imported in their national Vessels. Cabinet Wares being in general use, and frequently exported, and the manufactory of ships being the most perfect in the United States it appears both safe & politic to give the workers in wood support, wch. other nations have universally extended to them. A further inducement to this regulation arises from its favorable tendency in regard to our Magazine of ship timber. The encreasing scarcity and the growing importance of that Article in European countries admonish the United States to commence & systematically to pursue measures for the preservation of their stock.
In the enumeration of the several kinds of paper wch. are subjected to a duty of 7½ ⅌ Cent, sheathing and cartridge paper are omitted, being the most simple manufactures of that nature, and necessary to military supply, as well as the national shipping the addition of these to the specification appears to be recommended by the considerations that apply to the other articles.
The duty on nails, and spikes, however various in size & value is laid upon their weight. The Effect of this is to reduce the impost on the smaller Kinds below  ⅌ Cent, while the larger pay a considerable ad valorem duty. Of the persons employed in this branch a great proportion are boys, whose early habits of industry are of importance to the community to the present relief of their families, & to their own future comfort. The raw material is a native production of almost every state—the necessary fuel is abundant in all. An addition therefore of  ⅌ Cent upon the Value of nails only does not appear unworthy of consideration.
Glue starch, hair powder, and wafers are left in the mass of non enumerated articles at five ⅌ Cent. No manufactures are more simple. The first, like paper, is an entire œconomy of materials, which if not manufactured, must be left to perish. The three last are made with the utmost ease from the most abundant productions of the Earth. They all appear suitable additions to the class of Articles rated at 12½ ⅌ Cent. In Europe they are generally objects of excluding duties, or expressly prohibited.
The progress, which has been made within a few years in the manufactory of Sail Cloth and other coarse linen articles, their importance in equipment of fleets and in the appointment of armies, the universal capacity of the states to produce the raw materials, both flax and hemp, and the precious effects of the linen branch upon individual industry & domestic œconomy recommend all the fabrics of that Kind in a peculiar degree to the protection of the legislature. To these considerations may be added the example of a more encouraging duty upon the principal manufactures of cotton, which are rated, & with sound policy it is conceived, at seven & a half ⅌ Cent. There appears to be no hazard of injury from placing a little above non-enumerated goods, two descriptions of merchandize, the cotton & the linen, capable of being manufactured by the great labor saving machines.
It is not possible to do complete justice to the subject of this report without bringing into the view of the house those great Instruments of manufacture in the European Nations, labor-saving Machines. The United States, by the bountiful distribution of mill seats over the face of their Territories & by their skill in Mechanism, are peculiarly qualified for their profitable modes of manufacture. A fitness, no less peculiar arises from the State & nature of their population. By the qualities of their soil & the activity of their Merchants they can command the raw materials to which these machines best apply, on the most advantageous Terms. The requisite Machinery is already obtained: but the enterprize has hitherto appeared too novel for individuals. The capital required is not inconsiderable and the risque of injury in the attempt consequently greater than a private person has yet ventured to encounter. Tis seldon adviseable for a government to interest itself in these undertakings & however promising the calculations, because they too often suffer in the execution of projects that would have been profitable to individuals. It is also true that a loan of capital to individuals, even upon indubitable security is a measure that should be very rarely adopted, and that such aid should never be extended to objects of confined Utility. Yet there may be cases of such obvious safety & from which such extensive national benefits will certainly result, as to justify a deviation from those rules, by which a wise government will circumscribe itself in all ordinary instances. Whether that now contemplated may be deemed of a nature, that will warrant the advancement of an adequate capital, is humbly submitted with the other suggestions in this report by
Alexander HamiltonSecy of the Treasy.
